DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 6, generally, none of the prior art references of record, including, but not limited to: US_20170215022_A1_Chang, US_20130311643_A1_Kulkarni, US_20140301373_A1_Cili, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Chang discloses a wireless communication device monitors application programs executed by the processing circuitry; distinguishes a first group of the application programs currently running in foreground and a second group of the application programs currently running in background according to a list of process identifications by the processing circuitry; monitors a foreground throughput of data transmission induced by the foreground application program and the background throughput of data transmission induced by the background application program over the telecommunication connection established by the transceiver; detects whether the foreground application program and the background application program compete for the total usable bandwidth or not, and limits the data transmission induced by the background application program if they competed. (Chang figure 2, paragraphs 27-32).
Prior art Kulkarni discloses the background flows received after the foreground flow will be stored in the time buffer if the foreground flow RTT* exceeds the RTT threshold (Kulkarni figure 3, paragraph 39).
Prior art Cili discloses if the application manager determines the data request is from the foreground application, then it tags the data request as a high-priority data request and then forwards the data request to the baseband for handling (Cili figure 3B, and paragraph 39).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “when it is determined in step C) that the data packet belongs to the direct data packet, immediately transmitting the data packet to the communication device, assigning a first logical value to a delay flag, maintaining the delay flag at the first logical value for a predetermined duration, and refraining from transmitting the another data packet that is determined as belonging to the controlled data packet during a period when the logical value of the delay flag is maintained at the first logical value: and when the predetermined duration for which the delay flag is maintained at the first logical value has elapsed, and when no other data packet that belongs to the direct data packet is received via the packet management program, assigning, via the packet management program, a second logical value that is different from the first logical value to the delay flag, and directly transmitting, via the packet management program, the another data packet that is determined as belonging to the controlled data packet to the communication device” as stated in independent claims 1, and similar limitations as stated in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471  


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471